                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 YUHE WEMBI,                                            )
                                                        )
                 Plaintiff,                             )
                                                        )
            v.                                          ) Case No. 21 C 586
                                                        )
 GIBSON’S RESTAURANT GROUP                              ) Judge Joan H. Lefkow
 MANAGEMENT COMPANY LLC;                                )
 GIBSON’S MANAGEMENT GROUP %                            )
 STEPHEN J. LOMBARDO III,                               )
                                                        )
                 Defendants.                            )

                                      OPINION AND ORDER

        Plaintiff Yuhe Wembi, an employee at the restaurant Gibson’s Italia in Chicago, filed an

action in state court, naming “Gibson’s Restaurant Group Management Company LLC and

Gibson’s Management Group % Stephen J. Lombardo III” as defendants and alleging race and

color discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2,

and the Illinois Human Rights Act, 775 Ill. Comp. Stat. 5/2-101 et seq. (Dkt. 1 at 7.) 1

Defendants, who claim that the proper defendant entity that employed Wembi was RiverPoint

LLC, removed the action to federal court under 28 U.S.C. § 1441 (dkt. 1) and moved to compel

arbitration of Wembi’s claims under Federal Rule of Civil Procedure 12(b)(3) (dkt. 8). For the

reasons below, the motion to compel arbitration is continued pending an evidentiary hearing




        1
           The complaint contains an ambiguous reference to “Title VII-Race-Color Discrimination” in
what otherwise appears to be a single-count complaint raising a claim under the Illinois Human Rights
Act. (Dkt. 1 at 6–14.) But given that Wembi has not contested removal and he represented in his response
to defendants’ motion to compel arbitration that he did raise a federal claim (dkt. 12 at 1), the court is
satisfied that there is jurisdiction under 42 U.S.C. § 2000e-5(f)(3). Venue lies under 28 U.S.C.
§ 1391(b)(2).


                                                    1
because there is a disputed issue of material fact as to whether a valid arbitration agreement

exists.

                                          BACKGROUND

          Defendants moved to dismiss this action and compel arbitration (dkt. 8), citing an

arbitration agreement with Wembi (dkt. 11-1). Defendants claim that Wembi signed the

agreement on September 15, 2018, shortly before beginning work at Gibson’s Italia. (Dkt. 11 at

2.) Defendants provided a copy of an arbitration agreement, claiming that it contained Wembi’s

signature. (Dkt. 11-1.) It provides in part that any race and color discrimination claims under

federal or state law are subject to arbitration. (Id. at 2.) Thus, they conclude, Wembi’s claims

must be submitted to arbitration, as required by the Federal Arbitration Act (FAA), 9 U.S.C. §§ 1

et seq. (Dkt. 11 at 3–6.)

          Wembi disputes that there is an arbitration agreement between himself and defendants.

(Dkt. 12 at 2.) In a declaration attached to his response, Wembi made the following statements

about the agreement’s validity:

          •   no agent on behalf of defendants has ever asked him “to sign the Arbitration
              Agreement, or any other arbitration agreement”;
          •   he has never been provided “with a copy of the Arbitration Agreement, or any other
              arbitration agreement, for signature”;
          •   he has “never seen the Arbitration Agreement, nor did [he] know such an agreement
              existed, until [his] attorney provided [him] a copy”; and
          •   he “adamantly den[ies] that [he] signed the Arbitration Agreement or [that] the
              signature contained on page 5 of the Arbitration Agreement is [his].”

(Dkt. 12 at 11.)

          Authenticity issues aside, Wembi also argues that the arbitration agreement is

unenforceable because it is against public policy, as provided in the Illinois Workplace

Transparency Act (IWTA), 820 Ill. Comp. Stat. 96/1-1 et seq. (Id. at 5–8.)




                                                  2
        In their reply, defendants attach the declaration of Rebecca Brzeczek, the vice president

of human resources at Gibson’s Restaurant Group. (Dkt. 19 at 12.) According to Brzeczek,

Wembi went through an in-person onboarding process with Kyle Fountaine, a manager, on

September 15, 2018. (Id. at 12–13.) As part of that process, Wembi was required to sign an

arbitration agreement. (Id. at 13.) She further stated that the agreement with Wembi’s and

Fountaine’s signatures, which is the version attached to defendants’ motion to compel, is

authentic, and the signature was consistent with her recollection of Wembi’s signature and it

matched signatures on several other documents in his personnel file. (Id. at 13–14.)

                                             ANALYSIS

        Under section 2 of the FAA, arbitration agreements are “valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. The FAA reflects a national policy favoring arbitration agreements and

“foreclose[s] state legislative attempts to undercut the[ir] enforceability.” Southland Corp. v.

Keating, 465 U.S. 1, 16 (1984). Thus, arbitration agreements must be enforced by their terms,

unless, under section 2’s “saving clause,” a “generally applicable contract defenses, such as

fraud, duress, or unconscionability” applies. AT&T Mobility LLC v. Concepcion, 563 U.S. 333,

339 (2011) (quotation and citation omitted)). “When state law prohibits outright the arbitration of

a particular type of claim, the . . . conflicting rule is displaced by the FAA.” Id. at 341; e.g.,

Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530, 533 (2012) (state law declaring

agreements to arbitrate specific claims against public policy preempted by FAA).

        Here, Wembi argues that there is no valid arbitration agreement between himself and

defendants and, even if there were one, the IWTA renders it unenforceable as against public

policy. (Dkt. 12 at 2–8.) On his latter point, Wembi offered no argument as to how the IWTA

falls under the saving clause in section 2 of the FAA. Given this, this court will not consider the
                                                   3
IWTA argument. But on the former point, Wembi has raised a disputed issue of material fact as

to the validity of the arbitration agreement.

       The evidentiary standards on a motion to compel are similar to those on summary

judgment under Federal Rule of Civil Procedure 56. See Tinder v. Pinkerton Sec., 305 F.3d 728,

735 (7th Cir. 2002). The party seeking to compel arbitration must show that there is an

agreement to arbitrate, while “the opposing party must identify specific evidence in the record

demonstrating a material factual dispute for trial.” Id. Relevant here, Rule 56(c)(4) allows the use

of declarations as evidence, so long as they are “made on personal knowledge, set out facts that

would be admissible in evidence, and show that the . . . declarant is competent to testify on the

matters stated.” Declarations must also be dated and signed by the declarant “under penalty of

perjury” and verified as “true and correct.” 28 U.S.C. § 1746. Moreover, this court views the

evidence in the record “in the light most favorable to the non-moving party,” Wagoner v.

Lemmon, 778 F.3d 586, 592 (7th Cir. 2015), drawing “all reasonable inferences and resolv[ing]

factual disputes in favor of the non-moving party,” Knight v. Wiseman, 590 F.3d 458, 462 (7th

Cir. 2009).

       Wembi states in his declaration that he never signed the arbitration agreement that

defendants provided, nor knew of its existence before this action. (Dkt. 12 at 11.) These

statements are rooted in his firsthand knowledge, made under threat of penalty of perjury, and he

submits that they are true and correct. See 28 U.S.C. § 1746. Defendants complain that the

declaration is self-serving and thus should be disregarded (dkt. 19 at 8), but that is not a reason to

ignore it. See Shaffer v. Lashbrook, 962 F.3d 313, 317 (7th Cir. 2020) (“court was wrong to

discount . . . affidavits as ‘self-serving’; affidavits based on personal knowledge have evidentiary

value”); McKinney v. Office of Sheriff of Whitley Cty., 866 F.3d 803, 814 (7th Cir. 2017).



                                                  4
Wembi’s declaration therefore creates a disputed issue of material fact on the issue of whether a

valid agreement exists. Cf. Muhammad v. Tree, No. 18 C 04192, 2020 WL 1530750, at *4 (N.D.

Ill. Mar. 31, 2020) (plaintiff’s denial of ever receiving or signing arbitration agreement created

issue of fact on validity of agreement). Although defendants supplied a counter declaration from

the vice president of human resources to bolster the validity of the arbitration agreement (dkt. 19

at 12), that only further highlights the factual dispute.

                                  CONCLUSION AND ORDER

       Defendants’ motion to compel arbitration is continued pending an evidentiary hearing on

the existence of an arbitration agreement. The parties are allowed until July 13, 2021, to conduct

limited discovery on the existence of an agreement, including the authenticity of the agreement

submitted by defendants. A status hearing is scheduled for July 20, 2021, at 11:00 a.m., at which

time the court will schedule a hearing date.




Date: May 13, 2021                                     _______________________________
                                                       U.S. District Judge Joan H. Lefkow




                                                   5
